V
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

2.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JAPAN 2018-138916, filed on July 24, 2018.

Information Disclosure Statement

3.	The information disclosure statements filed on 02/15/2021 and 11/29/2021 have been considered and placed in the application file.
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Independent claim 1 is indefinite because it is unclear whether limitation “not directly facing one another” in lines 4-5 being a modifier of “a plurality of pillars in an arc shape” or being a modifier of “one end of each close to the base portion”.  If “not directly facing one another” being a modifier of “one end of each close to the base portion”, the examiner suggests that applicant can amend “not directly facing one another” to e.g., - - the one end of each is not directly facing one another” to overcome this problem.  The same remarks apply to independent claims 11 and 12.

	Independent claim 1 is indefinite because the scope of the term “certain” of the phrase “certain location” in line 8 is not defined and thus rendered the scope of the claim indefinite.  The same remarks apply to claims 3, 7, 8, 10, 11 and 12.

	Dependent claim 3 is indefinite because the scope of the term “certain” of the phrase “certain reference line” in line 3 is not defined and thus rendered the scope of the claim indefinite.

	Claims 2-10 depend from claim 1, and are also rejected for the same reasons.

	Claim 12 recites the limitation “the relevant acoustic output units” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. CN 105611479 A (hereinafter, “Ma ‘479 Translation”, cited by Applicant IDS 11/29/2021, 21 pages) in view of Nystrom et al. U.S. Patent Application Publication 20120328107 (hereinafter, “Nystrom”).

	Regarding claim 1, Ma ‘479 Translation teaches a measurement device (see Fig. 2, as shown in Figure 2, a device for 3D voice positioning measurement accuracy compensation, par [0035], see Ma ‘479 Translation) comprising: 
		a base portion (see bottom of Fig. 2, including center portion par [0035], see Ma ‘479 Translation); 
		a plurality of pillars (fixed grid support, par [0013]) in an arc shape (a fixed grid support for determining the position of the speaker, the fixed grid support has a hemispherical portion, see Fig. 2, par [0013], see Ma ‘479 Translation) having one end of each close to the base portion and not directly facing one another (see lower end of grid support close contact at the bottom of the cylindrical shape including center portion, see Fig. 2, par [0013], see Ma ‘479 Translation); and 
		a plurality of acoustic output units (see two speakers a second pillar from the left and three speakers on a fourth pillar from the right of Fig. 2) installed on each of the pillars (see two speakers near upper end of large cylindrical shape of  Fig. 2 on two pillars; a fixed grid support for determining the position of the speaker, the fixed grid support has a hemispherical portion, Fig. 2, par [0013]; the orientation adjustment mechanism is used to fine-tune the position of the loudspeaker, Fig. 2, par [0014], see Ma ‘479 Translation) and having substantially  (see listener’s head in Fig. 1; the swivel chair mechanism is located in the virtual sound source generating device, and the swivel chair mechanism has a lifting device. By adjusting the lifting device, the center of the head of the listener sitting on the swivel chair mechanism can be adjusted to a predetermined value The coordinate origin of the spherical coordinate system, preferably, the coordinate origin is 1.28m above the ground Fig. 1, par [0009], see Ma ‘479 Translation).  
	However, Ma ‘479 Translation does not explicitly disclose having substantially non-uniform distances being having substantially uniform distances to a certain location.
	Nystrom teaches audio metrics for head-related transfer function (HRTF) selection or adaptation (see Title) in which FIG. 11 illustrates an environment 1100 that includes user 302 wearing headphones 110 including earpieces 110-1 and 110-2. The circles in FIG. 11 located around user 302 represent locations at which sound may be produced. In environment 1100, the maximum time difference between sounds detected at earpiece 110-1 and 110-2 will occur when a sound is detected from a source at location 1110 or 1120. That is, the maximum time difference will occur when the sound source is located in a same plane or on a same axis as the user's left and right ears (and is perpendicular to the orientation of the user's nose and/or eyes), as indicated by dashed line in FIG. 11 (see Fig. 11, par [0093], see Nystrom).  It is noted that a center of distance between earpieces 110-1 and 110-2 corresponding to limitation a certain location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio metrics for head-related transfer function (HRTF) selection or adaptation taught by Nystrom with the measurement device of Ma ‘479 Translation such that to obtain having substantially non-uniform distances being having substantially uniform distances to a certain location as claimed in order to provide better sound experience than a generic HRTF, as suggested by Nystrom in paragraph [0040].
	 
	Regarding claim 2, Ma ‘479 Translation in view of Nystrom teaches the measurement device according to claim 1.  Ma ‘479 Translation in view of Nystrom, as modified, teaches wherein the acoustic output units installed on each of the pillars are installed at different heights among the pillars (see position of speaker in Fig. 2; a fixed grid support for determining the position of the speaker, the fixed grid support has a hemispherical portion, see pars [0013-0014] of Ma ‘479 Translation). 
 
	Regarding claim 3, Ma ‘479 Translation in view of Nystrom teaches the measurement device according to claim 1.  Ma ‘479 Translation in view of Nystrom, as modified, teaches wherein the acoustic output units are installed such that each of angles formed by a certain reference line and lines connecting the certain location and the acoustic output units installed on a first pillar out of the pillars is different from each of angles formed by the certain reference line and lines connecting the certain location and the acoustic output units installed on a second pillar (see angles of speakers on second pillar from left to a horizontal line through listener 5, Fig. 2 and angles of speakers on fourth pillar from right to a horizontal line through listener 5, Fig. 2, see par [0035] of Ma ‘479 Translation). 
 
	Regarding claim 4, Ma ‘479 Translation in view of Nystrom teaches the measurement device according to claim 1.  Ma ‘479 Translation in view of Nystrom, as modified, teaches a plurality of pillars on the base portion (see bottom of the cylindrical shape including center portion of Fig. 2, par [0035]) wherein the pillars (fixed grid support, see Fig. 2, par [0013], see Ma ‘479 Translation)
	However, Ma ‘479 Translation in view of Nystrom does not explicitly disclose
 an odd number of pillars provided on the base portion at substantially the same intervals. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing an odd number of pillars provided on the base portion at substantially the same intervals would have recognized and would have been obvious to try to have modified the measurement device of Ma ‘479 Translation in view of Nystrom such that to obtain an odd number of pillars provided on the base portion at substantially the same intervals as claimed since there are a finite number of identified, predictable potential solutions (i.e., an even number of pillars provided on the base portion at substantially different intervals, an even number of pillars provided on the base portion at substantially the same intervals, an odd number of pillars provided on the base portion at substantially different intervals, an odd number of pillars provided on the base portion at substantially the same intervals) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to provide better sound experience than a generic HRTF, as suggested by Nystrom in paragraph [0040].
 
	Regarding claim 5, Ma ‘479 Translation in view of Nystrom teaches the measurement device according to claim 1.  Ma ‘479 Translation in view of Nystrom, as modified, teaches wherein the pillars have one end of each close to the base portion (see lower end of the fixed grid support has a cylindrical shape including center portion) and the other end of each coupled by a coupling portion (see upper end of the fixed grid supports has a hemispherical portion coupled to a top horizontal bar, Fig. 2, par [0013], see Ma ‘479 Translation). 
 
	Regarding claim 6, Ma ‘479 Translation in view of Nystrom teaches the measurement device according to claim 5.  Ma ‘479 Translation in view of Nystrom, as modified, teaches wherein the pillars are three pillars (see three fixed grid supports in Fig. 2, see Ma ‘479 Translation) provided at substantially the same intervals in a circumferential direction (see space among the three fixed grid supports around in horizontal direction) of an axis connecting the base portion and the coupling portion (see vertical axis in Fig. 2, see Ma ‘479 Translation). 
 
	Regarding claim 7, Ma ‘479 Translation in view of Nystrom teaches the measurement device according to claim 1.  Ma ‘479 Translation in view of Nystrom, as modified, teaches further comprising a rotation mechanism unit rotatable in a circumferential direction (see a swivel chair mechanism 2, Fig. 2, par [0035]; see also angle θ in Fig. 1, par [0008], see Ma ‘479 Translation) of an axis connecting the base portion and the certain location and placed on the base portion (see vertical axis in Fig. 2, see Ma ‘479 Translation). 
 
	Regarding claim 8, Ma ‘479 Translation in view of Nystrom teaches the measurement device according to claim 1.  Ma ‘479 Translation in view of Nystrom, as modified, teaches further comprising an output unit (a laser indicating unit, par [0011], see ‘479 Translation) configured to output a guide indicating reference of a direction of line of vision of a user located at the certain location (it also includes an orientation indicating device, which has a laser indicating unit par [0011], see ‘479 Translation; the red laser pointer on the azimuth indicating device is aligned with the reference point (128cm position) where the azimuth and pitch angles are 0 on the calibration scale bar, and at the same time, both eyes are facing the reference point, par [0036], see ‘479 Translation). 
 
	Regarding claim 9, Ma ‘479 Translation in view of Nystrom teaches the measurement device according to claim 1.  Ma ‘479 Translation in view of Nystrom, as modified, teaches wherein the pillar further includes a mechanism (orientation adjustment mechanism, par [0014], see ‘479 Translation) configured to make the acoustic output unit movable (The orientation adjustment mechanism is used to fine-tune the position of the loudspeaker. The orientation adjustment mechanism has a rod portion, a first coupling portion and a second coupling portion respectively provided at both ends of the rod portion, wherein the first coupling portion and the fixed grid bracket is combined, and the second joint is combined with the speaker, par [0014], see ‘479 Translation).
	
	Regarding claim 11, Ma ‘479 Translation teaches a measurement device (see Fig. 2, as shown in Figure 2, a device for 3D voice positioning measurement accuracy compensation, par [0035], see Ma ‘479 Translation) comprising: 
		a base portion (see bottom of Fig. 2, including center portion par [0035], see Ma ‘479 Translation); 
		a plurality of pillars (fixed grid support, par [0013]) in an arc shape (a fixed grid support for determining the position of the speaker, the fixed grid support has a hemispherical portion, see Fig. 2, par [0013], see Ma ‘479 Translation) connected directly or indirectly to the base portion and not directly facing one another (see lower end of grid support connected at the bottom of the cylindrical shape including center portion, see Fig. 2, par [0013], see Ma ‘479 Translation); and 
		a plurality of acoustic output units (see two speakers a second pillar from the left and three speakers on a fourth pillar from the right of Fig. 2) installed on each of the pillars (see two speakers near upper end of large cylindrical shape of  Fig. 2 on two pillars; a fixed grid support for determining the position of the speaker, the fixed grid support has a hemispherical portion, Fig. 2, par [0013]; the orientation adjustment mechanism is used to fine-tune the position of the loudspeaker, Fig. 2, par [0014], see Ma ‘479 Translation) and having substantially  (see intersections of a fourth horizontal bar from bottom and two peripheral pillars of Fig. 2; see relative position of two speakers near upper end of large cylindrical shape of  Fig. 2 on two pillars and a fourth horizontal bar from bottom, Fig. 2, par [0014], see Ma ‘479 Translation).  
	However, Ma ‘479 Translation does not explicitly disclose having substantially non-uniform distances being having substantially uniform distances to a certain location.
	Nystrom teaches audio metrics for head-related transfer function (HRTF) selection or adaptation (see Title) in which FIG. 11 illustrates an environment 1100 that includes user 302 wearing headphones 110 including earpieces 110-1 and 110-2. The circles in FIG. 11 located around user 302 represent locations at which sound may be produced. In environment 1100, the maximum time difference between sounds detected at earpiece 110-1 and 110-2 will occur when a sound is detected from a source at location 1110 or 1120. That is, the maximum time difference will occur when the sound source is located in a same plane or on a same axis as the user's left and right ears (and is perpendicular to the orientation of the user's nose and/or eyes), as indicated by dashed line in FIG. 11 (see Fig. 11, par [0093], see Nystrom).  It is noted that a center of distance between earpieces 110-1 and 110-2 corresponding to limitation a certain location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio metrics for head-related transfer function (HRTF) selection or adaptation taught by Nystrom with the measurement device of Ma ‘479 Translation such that to obtain having substantially non-uniform distances being having substantially uniform distances to a certain location as claimed in order to provide better sound experience than a generic HRTF, as suggested by Nystrom in paragraph [0040].

	Regarding claim 12, Ma ‘479 Translation teaches a measurement system (including Fig. 2, as shown in Figure 2, a device for 3D voice positioning measurement accuracy compensation, par [0035], see Fig. 2, Ma ‘479 Translation) comprising: 
		a measurement device (see Fig. 2, as shown in Figure 2, a device for 3D voice positioning measurement accuracy compensation, par [0035], see Ma ‘479 Translation); and 
		 the measurement device see Fig. 2, as shown in Figure 2, a device for 3D voice positioning measurement accuracy compensation, par [0035], see Ma ‘479 Translation) includes 
			a base portion (see bottom of Fig. 2, including center portion par [0035], see Ma ‘479 Translation); 
		a plurality of pillars (fixed grid support, par [0013]) in an arc shape (a fixed grid support for determining the position of the speaker, the fixed grid support has a hemispherical portion, see Fig. 2, par [0013], see Ma ‘479 Translation) having one end of each close to the base portion and not directly facing one another (see lower end of grid support close contact at the bottom of the cylindrical shape including center portion, see Fig. 2, par [0013], see Ma ‘479 Translation); and 
		a plurality of acoustic output units (see two speakers a second pillar from the left and three speakers on a fourth pillar from the right of Fig. 2) installed on each of the pillars (see two speakers near upper end of large cylindrical shape of  Fig. 2 on two pillars; a fixed grid support for determining the position of the speaker, the fixed grid support has a hemispherical portion, Fig. 2, par [0013]; the orientation adjustment mechanism is used to fine-tune the position of the loudspeaker, Fig. 2, par [0014], see Ma ‘479 Translation) and having substantially  (see listener’s head in Fig. 1; the swivel chair mechanism is located in the virtual sound source generating device, and the swivel chair mechanism has a lifting device. By adjusting the lifting device, the center of the head of the listener sitting on the swivel chair mechanism can be adjusted to a predetermined value The coordinate origin of the spherical coordinate system, preferably, the coordinate origin is 1.28m above the ground Fig. 1, par [0009], see Ma ‘479 Translation).  
	However, Ma ‘479 Translation does not explicitly disclose a microphone; having substantially non-uniform distances being having substantially uniform distances to a certain location; wherein and the microphone is installed at the certain location where distances from the acoustic output units are substantially uniform and configured to acquire sound output from the relevant acoustic output units.
	Nystrom teaches audio metrics for head-related transfer function (HRTF) selection or adaptation (see Title) in which referring to FIG. 2, system 200 includes headphones 110, user device 120 and HRTF device 210 (Fig. 2, par [0042], see Nystrom); headphones 110 may include left ear and right ear speakers (labeled 110-1 and 110-2 in FIG. 1B) to generate sound waves in response to the output signal received from user device 120. In other implementations, headphones 110 may include an over-the ear type headset or another type of headset with speakers providing left and right ear output. Headphones 110 may also include one or more microphones that may be used to sense sound and estimate the head size of a user currently wearing headphones 110. The head size information may be provided to user device 120 to customize the audio output provided to headphones 110 (Fig. 2, par [0043], see Nystrom); FIG. 11 illustrates an environment 1100 that includes user 302 wearing headphones 110 including earpieces 110-1 and 110-2. The circles in FIG. 11 located around user 302 represent locations at which sound may be produced. In environment 1100, the maximum time difference between sounds detected at earpiece 110-1 and 110-2 will occur when a sound is detected from a source at location 1110 or 1120. That is, the maximum time difference will occur when the sound source is located in a same plane or on a same axis as the user's left and right ears (and is perpendicular to the orientation of the user's nose and/or eyes), as indicated by dashed line in FIG. 11 (see Fig. 11, par [0093], see Nystrom).  It is noted that a center of distance between earpieces 110-1 and 110-2 corresponding to limitation a certain location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio metrics for head-related transfer function (HRTF) selection or adaptation taught by Nystrom with the measurement device of Ma ‘479 Translation such that to obtain a microphone; having substantially non-uniform distances being having substantially uniform distances to a certain location; wherein and the microphone is installed at the certain location where distances from the acoustic output units are substantially uniform and configured to acquire sound output from the relevant acoustic output units as claimed in order to provide better sound experience than a generic HRTF, as suggested by Nystrom in paragraph [0040].

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. CN 105611479 A (hereinafter, “Ma ‘479 Translation”, cited by Applicant IDS 11/29/2021, 21 pages) in view of Nystrom et al. U.S. Patent Application Publication 20120328107 (hereinafter, “Nystrom”), and further in view of A Shi et al. CN 103631270 A (hereinafter, “Shi ‘270 Translation”, cited by Applicant IDS 11/29/2021, 21 pages).
 
	Regarding claim 10, Ma ‘479 Translation in view of Nystrom teaches the measurement device according to claim 1. 
	However, Ma ‘479 Translation in view of Nystrom does not explicitly disclose wherein the base portion is rotatable in a circumferential direction of an axis connecting the base portion and the certain location, and the pillars are provided to be rotatable in a circumferential direction around the certain location while retaining a distance between the acoustic output unit and the certain location substantially uniform. 
	Shi ‘270 Translation teaches guide rail rotary chain transmitting the sound source position adjusting manned HRTF measuring turntable (see Title) in which the turntable base 9 is placed on the floor 15, and the turntable 8 (corresponding to the base portion) is mounted on the base 9 through a bearing 23, and the turntable 8 can rotate horizontally 360°.  The upper rotating shaft 10 is installed on the ceiling 1 through a bearing 22, and the upper rotating shaft 10 can also rotate 360° horizontally.  The axis of the upper shaft 10 and the lower shaft 6 are aligned, perpendicular to the floor 15, and the circular track 3 is vertically fixed on the moving shafts of the upper shaft 10 and the lower shaft 6, and can rotate 360° horizontally with them (Fig.1, par [0031], see Shi ‘270 Translation).  The shaft of the gear 16 is fixedly installed in the "U"-shaped groove of the circular guide 3, the gear 16 can be rotated, the sleeve 24 of the speaker sliding bracket 5 is sleeved on the circular track 3 (corresponding to pillar), and the pulley in the sleeve 24 is stuck on the circular guide in the "U"-shaped groove of 3, it can slide in the groove.  The runner 14 is installed on the turntable 8 through the runner frame 21. The two ends of the chain 13 are fixed on the axles of the first and the last two wheels of the pulley set 17 in the sleeve 24 of the sound box sliding bracket 5, and are embedded in the groove of the circular guide 3. The chain 13 meshes with the gear 16 and the runner 14, and the pedal 20 rotates the runner 14 to rotate to drive the chain 13 and the sound box bracket 5 fixed on it to move (Figs.1-5, par [0031], see Shi ‘270 Translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the guide rail rotary chain transmitting the sound source position adjusting manned HRTF measuring turntable taught by Shi ‘270 Translation with the measurement device of Ma ‘479 Translation in view of Nystrom such that to have obtained wherein the base portion is rotatable in a circumferential direction of an axis connecting the base portion and the certain location, and the pillars are provided to be rotatable in a circumferential direction around the certain location while retaining a distance between the acoustic output unit and the certain location substantially uniform as claimed for purpose of simplifying the adjustment process, saving testers, and improving labor efficiency, as suggested by Shi ‘270 Translation in paragraph [0017].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654